Order entered July 31, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00615-CV

                                     NOAM NIV, Appellant

                                                V.

      MEYER & COLEGROVE, PLLC, MILTON W. COLEGROVE, JR. AND
  CONTEMPORARY SOLUTIONS - USA D/B/A TEXAS PIONEER TITLE AGENCY,
                            Appellees

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-04528-2011

                                            ORDER
       We DENY the July 28, 2015 motion for leave to withdraw filed by John R. Stooksberry,

in light of his association, as the resident practicing attorney, with non-resident attorney Paul S.

Sigelman. For Mr. Stooksberry to be removed as appellant’s counsel, a motion to substitute Mr.

Stooksberry with another resident attorney must be filed.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE